NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 10a0379n.06                                   FILED
                                                                                      Jun 24, 2010
                                       Nos. 09-1972/09-2441                     LEONARD GREEN, Clerk

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

GALICKS, INC.,                    )
                                  )
     Petitioner/Cross-Respondent, )                           ON APPEAL FOR
                                  )                           ENFORCEMENT OF AN
v.                                )                           ORDER OF THE NATIONAL
                                  )                           LABOR RELATIONS BOARD
NATIONAL LABOR RELATIONS BOARD,   )
                                  )
     Respondent/Cross-Petitioner, )
                                  )
SHEET METAL WORKERS INTERNATIONAL )
ASSOCIATION, LOCAL UNION NO. 33,  )
                                  )
     Intervenor.                  )


Before: MARTIN and GRIFFIN, Circuit Judges; DUGGAN,* District Judge

       PATRICK J. DUGGAN, District Judge. This matter was submitted to the panel on briefs

on March 30, 2010, with arguments addressing the merits of the underlying order of the National

Labor Relations Board (“the Board”). On June 17, 2010, however, the United States Supreme Court

issued its decision in New Process Steel, L.P. v. NLRB, No. 081457, holding that the Board lacks

authorization to act when it has fewer than three current members. There is no dispute that the

underlying order in this case was issued at a time when there were only two members on the Board.1



       *
       The Honorable Patrick J. Duggan, United States District Judge for the Eastern District of
Michigan, sitting by designation.
       1
         A member of the Board’s General Counsel contacted the Clerk’s Office on June 21, 2010,
indicating the Board’s intent to file motions to remand in all cases pending before the Court affected
by the New Process Steel decision, including this one. The motion, however, has not yet been filed.
                                        09-1972/09-2441
                                              -2-


In light of the Supreme Court’s decision in New Process Steel, we sua sponte REMAND for

proceedings consistent with that opinion.